Citation Nr: 1200429	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-30 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1998.      

This case comes before the Board of Veterans Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she incurred a sleep disorder during service as a result of headaches she developed in service after a fall accident.  

VA treatment records dated since January 2005 indicate treatment for a sleep disorder.  The Veteran's November 1997 separation report of medical history does not indicate headaches or a sleep disorder.  But the November 1997 separation report of medical history indicates "frequent headaches" as does a June 1999 VA compensation examination report of record, which characterizes the Veteran's headache disorder as "post traumatic."  Moreover, the separation report of medical history indicated ambivalence about whether the Veteran then had a sleep disorder.  She indicated "don't know" rather than "yes" or "no" to the inquiry "frequent trouble sleeping."   

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2010).  VA's duty to assist includes providing a medical examination when necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus, including equivocal or non-specific medical evidence or credible lay evidence). 

Based on this evidence, the Board finds a VA compensation examination into her claim warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the etiology, nature, and severity of any sleep disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full. 

The examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the disorder at issue was incurred during active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the sleep disorder is caused or aggravated by one of the Veteran's service-connected disorders.    

If the examiner finds that a sleep disorder was not proximately caused by a service-connected disorder, but rather is aggravated (permanently worsened) by one, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected disorder(s).  

Any conclusion reached should be supported by a rationale. 

2.  The RO should then readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


